                                  UNITED STATES DISTRICT COURT
                                     DISTRICT OF PUERTO RICO

----------------------------------------------------------x
AUTONOMOUS MUNICIPALITY OF SAN
JUAN,
                 Plaintiff,
        -v-                                                            Case No. 19-cv-1474
THE FINANCIAL OVERSIGHT AND
MANAGEMENT BOARD FOR PUERTO
RICO,
                 Defendant.
----------------------------------------------------------x

                       OPINION AND ORDER GRANTING THE FINANCIAL
          OVERSIGHT AND MANAGEMENT BOARD FOR PUERTO RICO’S MOTION TO DISMISS

 APPEARANCES:
 CHARLIE HERNÁNDEZ LAW OFFICES                                O’NEILL & BORGES LLC
 By:    Charlie M. Hernández                                  By:    Hermann D. Bauer
 206 Tetuán Street, Suite 701                                 250 Muñoz Rivera Avenue, Suite 800
 Old San Juan, Puerto Rico 00901-1839                         San Juan, P.R. 00918-1813

 MARIANI FRANCO LAW, P.S.C.                                   PROSKAUER ROSE LLP
 By:    Raúl S. Mariani Franco                                By:    Martin J. Bienenstock
 P.O. Box 9022864                                                    Timothy W. Mungovan
 San Juan, Puerto Rico 00902-2864                                    Hadassa R. Waxman
                                                                     Lucy C. Wolf
 WINSTON & STRAWN LLP                                         Eleven Times Square
 By:    Julissa Reynoso                                       New York, N.Y. 10036
        Aldo A. Badini                                                   and
        Marcelo M. Blackburn
        Michael A. Fernández                                         Guy Brenner
 200 Park Avenue                                              1001 Pennsylvania Ave., NW
 New York, New York 10166                                     Suite 600 South
               and                                            Washington, DC 20004
        Leo F. Delgado                                        Attorneys for Defendant the Financial
 101 California Street, 35th Floor                            Oversight and Management Board for
 San Francisco, California 94111                              Puerto Rico
 Attorneys for Plaintiff Autonomous
 Municipality of San Juan



191205 ORDER RE MTD (19-CV-1474).DOCX                     VERSION DECEMBER 5, 2019                    1
                    LAURA TAYLOR SWAIN, United States District Judge

               Before the Court is The Financial Oversight and Management Board for Puerto

Rico’s Motion to Dismiss Counts I and II of the Complaint with Prejudice, and to Dismiss

Without Prejudice or to Stay Count III (Docket Entry No. 46 in Civil Case No. 19-1474, 1 the

“Motion”), filed by the Financial Oversight and Management Board for Puerto Rico (the

“Oversight Board”). In the Motion, the Oversight Board seeks dismissal of the Complaint for

Declaratory Judgment and Injunctive Relief (Docket Entry No. 1, the “Complaint”), filed by the

Autonomous Municipality of San Juan (“San Juan” or “Plaintiff”).

               In the Complaint, San Juan asserts that the Oversight Board’s May 2019

designation of San Juan and other municipalities as “covered territorial instrumentalit[ies]” under

the Puerto Rico Oversight, Management, and Economic Stability Act (“PROMESA” 2) violated

federal common law concerning agency actions because PROMESA charges the Oversight

Board with oversight of fiscal responsibility at only the island-wide level of the government of

the Commonwealth of Puerto Rico (the “Commonwealth”) and because the Oversight Board

failed to provide a contemporaneous explanation of its specific rationale for the designation of

San Juan and other municipalities. In the alternative, Plaintiff asserts that, if the Oversight Board

did not violate federal common law and its designation of San Juan was authorized by

PROMESA, PROMESA itself violates the non-delegation doctrine as a standardless delegation

of authority by Congress. Plaintiff further contends that the Oversight Board’s designation of

San Juan as a covered territorial instrumentality is invalid because the current members of the



1
       All docket entry references are to entries in Civil Case No. 19-1474, unless otherwise
       specified.
2
       PROMESA is codified at 48 U.S.C. § 2101 et seq. References to “PROMESA” section
       numbers in the remainder of this opinion and order are to the uncodified version of the
       legislation.


191205 ORDER RE MTD (19-CV-1474).DOCX             VERSION DECEMBER 5, 2019                          2
Oversight Board were not appointed in conformity with the Appointments Clause of the

Constitution of the United States. Plaintiff also asserts generally that the Oversight Board has

exercised its authority pursuant to PROMESA in a way that has deprived inhabitants of the

Commonwealth of their democratic right to representative government by imposing policy

preferences on the Commonwealth over the objections of Puerto Rico’s elected officials.

               The Court has subject matter jurisdiction of this action pursuant to 48 U.S.C. §

2166 and has considered carefully all of the submissions made in connection with the Motion. 3

For the following reasons, the Motion is granted.



                                                 I.

                                          BACKGROUND

               The following recitation of facts is drawn from the Complaint, except where

otherwise noted.

               Plaintiff is an autonomous municipality organized by and existing under the laws

of the Commonwealth. (Compl. ¶ 6.) San Juan is the capital and most populous municipality of

Puerto Rico, with an estimated population of approximately 320,976 inhabitants and a daily

number of visitors that brings the population up to approximately 1 million people per day. (Id.)

San Juan and its metropolitan area are the Commonwealth’s “educational, medical, legal,

cultural and tourism center” and the location of most of Puerto Rico’s economic activity. (Id.)




3
       In addition to the Motion, the Court has considered Plaintiff’s Memorandum of Law in
       Opposition to Defendant Financial Oversight and Management Board for Puerto Rico’s
       Motion to Dismiss (Docket Entry No. 51, the “Opposition”) and the Reply of the
       Financial Oversight and Management Board for Puerto Rico in Support of Its Motion to
       Dismiss Counts I and II of the Complaint with Prejudice, and to Dismiss Without
       Prejudice or to Stay Count III (Docket Entry No. 52, the “Reply”).


191205 ORDER RE MTD (19-CV-1474).DOCX             VERSION DECEMBER 5, 2019                         3
San Juan is home to more than 10,000 businesses and provides employment for over 195,000

individuals residing in Puerto Rico. (Id.)

               On June 30, 2016, in order to develop a method for the Commonwealth to achieve

fiscal responsibility and access to the capital markets, Congress enacted PROMESA. (Id. ¶ 12.)

PROMESA created the Oversight Board, stating that the “purpose of the Oversight Board is to

provide a method for a covered territory to achieve fiscal responsibility and access to the capital

markets.” 48 U.S.C.A. § 2121(a) (West 2017). PROMESA defines “covered territory” as a

territory for which an Oversight Board has been established under Section 101 of PROMESA,

defines “territory” to include “Puerto Rico,” and expressly establishes a “Financial Oversight and

Management Board . . . for Puerto Rico.” Id. §§ 2104(7), 2104(20)(A); 2121(b)(1).

Additionally, PROMESA defines “territorial instrumentality” as “any political subdivision,

public agency, instrumentality . . . or public corporation of a territory, and this term should be

broadly construed to effectuate the purposes of [PROMESA],” and the term “territorial

government” as “the government of a covered territory, including all covered territorial

instrumentalities.” Id. §§ 2104(19)(A), 2104(18). Section 101(d)(1)(A) of PROMESA provides

that the “Oversight Board, in its sole discretion at such time as the Oversight Board determines

to be appropriate, may designate any territorial instrumentality as a covered territorial

instrumentality that is subject to the requirements of” PROMESA. Id. § 2121(d)(1)(A). The

Oversight Board may require, in its sole discretion, that covered territorial instrumentalities be

subject to budgets and fiscal plans approved and certified by the Oversight Board. See id. §§

2121(d)(1)(C)-(E).

               On September 30, 2016, the Oversight Board designated the Commonwealth and

sixty-two other entities as covered territorial instrumentalities subject to oversight under




191205 ORDER RE MTD (19-CV-1474).DOCX             VERSION DECEMBER 5, 2019                            4
PROMESA. (Compl. ¶ 16.) The Oversight Board commenced a debt adjustment proceeding on

behalf of the Commonwealth by filing a petition in this Court under Title III of PROMESA on

May 3, 2017. 4 (See Docket Entry No. 1 in Case No. 17-3283.) The Oversight Board thereafter

commenced debt adjustment proceedings on behalf of certain other entities that had previously

been designated as covered territorial instrumentalities. (See Docket Entry No. 1 in Case No. 17-

3284, Docket Entry No. 1 in Case No. 17-3566, Docket Entry No. 1 in Case No. 17-3567, and

Docket Entry No. 1 in Case No. 17-4780.) On May 9, 2019, the Oversight Board designated all

seventy-eight of the Commonwealth’s municipalities, including San Juan, as covered territorial

instrumentalities pursuant to Section 101(d)(1)(A) of PROMESA. (Compl. ¶ 20.)

               Plaintiff filed the Complaint on May 19, 2019, in the United States District Court

for the District of Puerto Rico. 5 In the Complaint, Plaintiff generally asserts that the Oversight

Board’s designation of Puerto Rico’s municipalities as covered territorial instrumentalities

pursuant to Section 101 of PROMESA “dramatically expands the Oversight Board’s asserted

powers and guts the autonomous self-governing nature of San Juan and other municipalities.”

(Compl. ¶ 2.) Plaintiff contends that this designation “goes beyond the limitation that Congress

placed on the Oversight Board, which is to ‘provide a method for the [Commonwealth] to




4
       See 48 U.S.C. §§ 2164, 2172-2174. Title III is codified at 48 U.S.C. §§ 2161-2177.
5
       On July 1, 2019, the Oversight Board filed the Motion to Transfer Civil Proceeding
       Pursuant to PROMESA § 306 or, in the Alternative, Pursuant to Local Rule 3A (Docket
       Entry No. 36, the “Motion to Transfer”), seeking the transfer of this civil proceeding to
       the docket of the undersigned, as related to the Commonwealth’s Title III proceeding.
       Plaintiff opposed the Motion to Transfer. (See Docket Entry Nos. 37 and 39.) On July
       12, 2019, the Honorable Gustavo A. Gelpí, Chief Judge of the United States District
       Court for the District of Puerto Rico, ordered that this civil proceeding be transferred to
       the undersigned pursuant to Local Civil Rule 3A of the United States District Court for
       the District of Puerto Rico. (Docket Entry No. 40 (stating that transfer will “advance the
       fair, efficient, and timely disposition of this action and further the efficient performance
       of the business of the Court”).)


191205 ORDER RE MTD (19-CV-1474).DOCX             VERSION DECEMBER 5, 2019                            5
achieve fiscal responsibility and access to the capital markets.’” (Id. ¶ 21.) Although Plaintiff

concedes that PROMESA empowers the Oversight Board to designate covered territorial

instrumentalities, it asserts that, given the Oversight Board’s pre-existing exercise of control over

“the Commonwealth’s budgetary and fiscal policies,” there “is no apparent reason why the

Oversight Board also would need to exercise control over all municipal finances to achieve fiscal

responsibility for the Commonwealth’s finances.” (Id. ¶¶ 3-4, 21.) Plaintiff contends that the

“mere designation” of San Juan as a covered territorial instrumentality has injured San Juan

because the Oversight Board may now, at any time, elect to impose budgetary and fiscal

approval processes, and the mayor and municipal legislature of San Juan are thus forced to

“consider how the Oversight Board may react to their decisions or seek to impose their policy

preferences, thereby depriving the people of San Juan of their right to have their elected Mayor

and legislature devote their full attention to administering [San Juan] in the manner they consider

best.” (Id. ¶ 30.)

               The Complaint pleads the following counts. In Count One, Plaintiff seeks

“declaratory and injunctive relief because the Oversight Board’s designation of San Juan as a

covered territorial instrumentality is without a rational basis.” (Id. ¶ 38.) In the alternative to

Count One, and to the extent that the Oversight Board’s designation of Plaintiff is not deemed a

violation of PROMESA “for the reasons set forth in Count 1,” Plaintiff seeks in Count Two

“declaratory and injunctive relief because any purported grant of authority to the Oversight

Board to designate San Juan ‘as a covered territorial instrumentality that is subject to the

requirements of’ PROMESA under 48 U.S.C. § 2121(d)(1)(A), without regard to PROMESA’s

purpose, violates the non-delegation doctrine.” (Id. ¶ 48.) In Count Three, Plaintiff seeks a

declaration that the “Oversight Board’s designation of San Juan as a covered territorial entity is




191205 ORDER RE MTD (19-CV-1474).DOCX              VERSION DECEMBER 5, 2019                           6
invalid because the members of the Oversight Board were not appointed in accordance with the

Appointments Clause of the U.S. Constitution.” (Id. at 18.) Plaintiff’s Prayer for Relief also

seeks an injunction prohibiting the Oversight Board from designating San Juan as a covered

territorial entity pursuant to PROMESA Section 101. (Id.)



                                                 II.

                                            DISCUSSION

                The Oversight Board moves pursuant to Federal Rule of Civil Procedure

12(b)(6) 6 to dismiss with prejudice Counts One and Two of Plaintiff’s Complaint for failure to

state a claim upon which relief may be granted, and to dismiss without prejudice or otherwise

stay Count Three of the Complaint. To survive a motion to dismiss for failure to state a claim

upon which relief can be granted under Federal Rule of Civil Procedure 12(b)(6), a complaint

must plead “enough facts to state a claim to relief that is plausible on its face.” Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 570 (2007). The court accepts as true the non-conclusory

factual allegations in the complaint and draws all reasonable inferences in the plaintiff’s favor.

Mississippi Pub. Emps.’ Retirement Sys. v. Boston Sci. Corp., 523 F.3d 75, 85 (1st Cir. 2008).

The complaint must allege enough factual content to nudge a claim “across the line from

conceivable to plausible.” Ashcroft v. Iqbal, 556 U.S. 662, 680 (2009) (citing Twombly, 550

U.S. at 570).

       A.       Count One: Violation of Federal Common Law Governing Judicial Review of
                Agency Actions

                In Count One, Plaintiff invokes “federal common law” related to judicial review



6
       Rule 12(b)(6) is applicable to this civil proceeding pursuant to Federal Rule of
       Bankruptcy Procedure 7012.


191205 ORDER RE MTD (19-CV-1474).DOCX              VERSION DECEMBER 5, 2019                          7
of agency actions, positing that substantive decisions made by the Oversight Board, like those of

federal government agencies and certain federal instrumentalities, are subject to judicial review

under an arbitrary and capricious standard. (Compl. ¶ 46; Opp. at 6-10;) see, e.g., Texas Rural

Legal Aid, Inc. v. Legal Servs. Corp., 940 F.2d 685 (D.C. Cir. 1991); Peoples Gas, Light & Coke

Co. v. United States Postal Serv., 658 F.2d 1182 (7th Cir. 1981); Duncan v. Muzyn, 833 F.3d

567 (6th Cir. 2016). Plaintiff takes a narrow view of the Oversight Board’s purpose as stated in

Section 101(a) of PROMESA, asserting that the statute authorizes the Oversight Board to act in

aid of achieving fiscal responsibility and access to the capital markets for only the

Commonwealth itself, rather than seek to achieve such goals for instrumentalities of the

Commonwealth as well. (Compl. ¶ 21.) Plaintiff thus contends that all covered territorial

instrumentality designations made pursuant to Section 101(d)(1)(A) of PROMESA must be

designed to serve Commonwealth-level ends only. The Complaint further points to the

Oversight Board’s alleged failure to provide any specific, contemporaneous explanation in

support of its designation of San Juan as a covered territorial instrumentality that would

demonstrate the connection between the designation and a narrow, Commonwealth-focused

purpose, and to the lack of particularized explanations for the Oversight Board’s designation of

all seventy-eight municipalities. (Id. ¶ 22.) The Oversight Board’s blanket designation of all

seventy-eight municipalities is, according to Plaintiff, indicative of arbitrary and capricious

conduct on the part of the Oversight Board. (Id.)

               The Oversight Board argues that Count One of the Complaint fails to state a claim

upon which relief may be granted because Section 108 of PROMESA, which provides that

neither the Governor nor the Legislature may exercise any control, supervision, oversight, or

review over the Oversight Board or its activities, similarly prevents Plaintiff from seeking




191205 ORDER RE MTD (19-CV-1474).DOCX             VERSION DECEMBER 5, 2019                          8
judicial review of the Oversight Board’s actions. (Mot. at 8.) The Oversight Board further

asserts that, as a Commonwealth entity, 7 the Board is not subject to the federal common law

upon which Plaintiff relies. (Reply at 7.) Even if the federal common law standard cited by

Plaintiff were applicable to the Board’s actions, the Oversight Board argues, the Board’s

designation of San Juan is facially rational in light of the statutory language of PROMESA. (Id.

at 8.)

                The Court turns first to the parties’ arguments relating to Section 108 of

PROMESA.

                1. Section 108 of PROMESA

                Section 108(a) of PROMESA, titled “Autonomy of [the] Oversight Board,”

provides in pertinent part that “[n]either the Governor nor the Legislature may . . . exercise any

control, supervision, oversight, or review over the Oversight Board or its activities.” 48

U.S.C.A. § 2128(a)(1) (West 2017). The Oversight Board contends that Section 108 precludes

Plaintiff’s assertion of its federal common law claim, which challenges the manner in which the

Oversight Board is exercising its authority under PROMESA. (Mot. at 8.) Plaintiff, citing its

autonomy as a political unit under Commonwealth law and PROMESA’s specific references to

the “Governor” and the “Legislature” in Section 108, argues that the statute does not apply to bar

its claims against the Oversight Board. (Opp. at 15.)

                As this Court held in its decision published as In re Financial Oversight & Mgmt.

Bd. for P.R., 583 B.R. 626, 637 (D.P.R. 2017) (the “CTO Opinion”), Section 108 of PROMESA,




7
         Section 101(c) of PROMESA provides that the Oversight Board “shall be created as an
         entity within the territorial government,” and “shall not be considered to be a department,
         agency, establishment, or instrumentality of the Federal Government.” 48 U.S.C.A. §
         2121(c) (West 2017).


191205 ORDER RE MTD (19-CV-1474).DOCX             VERSION DECEMBER 5, 2019                           9
even when applicable, “does not preclude the government from . . . seeking court determinations

regarding” whether the Oversight Board has the authority to take a certain course of action. The

Court therefore turns to Plaintiff’s position that the Oversight Board is authorized to designate

municipalities as covered territorial instrumentalities pursuant to Section 101(d)(1)(A) of

PROMESA only insofar as necessary to regulate the Commonwealth government’s fiscal

responsibility.

                  The Court concludes that Plaintiff’s narrow reading of the Oversight Board’s

scope of responsibility is inconsistent with the plain language of the statute and with the structure

of PROMESA. Section 405(m)(4) 8 of PROMESA is unambiguous: Congress specifically found

that “[a] comprehensive approach to fiscal, management, and structural problems and

adjustments that exempts no part of the Government of Puerto Rico is necessary, involving

independent oversight and a Federal statutory authority for the Government of Puerto Rico to

restructure debts in a fair and orderly process.” 48 U.S.C.A. § 2194(m)(4) (West 2017).

Sections 5(11) and 5(19)(A) of PROMESA are also unambiguous: the “Government of Puerto

Rico” is broadly defined to include the Commonwealth of Puerto Rico and all of its territorial

instrumentalities, and the term “Territorial Instrumentality” is broadly defined to include any




8
       In Plaintiff’s Reply Memorandum of Law in Support of Its Motion for Limited Discovery,
       San Juan contends that “Section 405(m) is nestled in the section of PROMESA providing
       for an automatic stay in the event that the Commonwealth enters a restructuring
       proceeding. Consequently, that section has nothing to do with the nature of Congress’s
       delegation of powers to the Oversight Board or the manner in which such powers are
       exercised.” (Docket Entry No. 53 at 6.) Section 405(m), however, is structured in a way
       that clearly makes Congress’s finding of the necessity of comprehensive oversight
       textually independent of the stay-specific provisions elsewhere within Section 405. For
       example, Section 405(m)(5), which states Congress’s finding concerning the automatic
       stay, is prefaced by the word “[a]dditionally,” and the final finding in Section 405(m)(6)
       regarding capital market integrity, financial accountability, and stability includes the term
       “Government of Puerto Rico,” which is broadly defined by PROMESA.


191205 ORDER RE MTD (19-CV-1474).DOCX              VERSION DECEMBER 5, 2019                         10
political subdivision, public agency, or instrumentality of a territory. Id. §§ 2104(11),

2104(19)(A). When read together, these provisions of PROMESA mandate a comprehensive

and orderly restructuring process with independent oversight from which no part of the broadly-

defined “Government of Puerto Rico” is exempt.

               Plaintiff does not dispute that it is a “political subdivision” of the Commonwealth,

and indeed acknowledges that San Juan is the economic center of the Commonwealth. Plaintiff

is therefore a part of the Government of Puerto Rico subject to the “comprehensive approach”

and “independent oversight” contemplated by Congress in Section 405(m) of PROMESA.

Plaintiff’s construction of the Oversight Board’s statutory mission would effectively cripple the

Oversight Board, leaving open the possibility of fiscal responsibility at the Commonwealth level

with no mechanism to address ongoing financial instability at the municipal level, and would be

facially inconsistent with the plain language of Section 405 of PROMESA and the

aforementioned inclusive definitions. The Court concludes that PROMESA authorizes the

Oversight Board to designate municipalities as covered territorial instrumentalities pursuant to

Section 101(d)(1)(A) of PROMESA in aid of fiscal oversight of the Commonwealth as a whole.

Count One thus fails to state a claim to the extent that it claims that PROMESA did not authorize

the Oversight Board to designate the Commonwealth’s municipalities as covered territorial

instrumentalities without a stated rationale tying the designation specifically to the fiscal health

of Puerto Rico at the level of the Commonwealth government.

               The Court now addresses Plaintiff’s challenge to the Oversight Board’s ability to

designate covered territorial instrumentalities as such in the absence of an explicit,

contemporaneous, and rational basis. PROMESA specifically commits a broad range of matters

to the sole discretion of the Oversight Board, including the Oversight Board’s ability to designate




191205 ORDER RE MTD (19-CV-1474).DOCX              VERSION DECEMBER 5, 2019                            11
covered territorial instrumentalities. Section 108 of PROMESA specifically protects the

independence and autonomy of the Oversight Board’s oversight and restructuring activities by

precluding the exercise of control, supervision, oversight, or review by the territorial government

of the Oversight Board or those activities. A challenge in this Court seeking a ruling as to

whether the Oversight Board has exercised its powers properly, as distinguished from a

challenge in this Court as to whether the Oversight Board is empowered by PROMESA to take a

certain course of action, is plainly a species of supervisory action within the meaning of Section

108(a)(1) of PROMESA.

               Although Plaintiff acknowledges the limitations imposed by Section 108 of

PROMESA, it claims that this provision does not apply to San Juan because San Juan derives its

existence and power from Commonwealth legislation and thus is itself neither the Governor nor

the Legislature. (See Opp. at 15.) San Juan would have the Court interpret PROMESA as

permitting the Commonwealth Legislature to authorize, via statute, an entity with powers greater

than its own. Indeed, under San Juan’s reading of the statute, any instrumentality could

challenge the wisdom or rationality of each of the Oversight Board’s actions even though neither

the Governor nor the Legislature can do so, a result that would undermine the Board’s

congressionally-granted authority and impede its work. PROMESA, whose terms “prevail over

any general or specific provisions of [Commonwealth] law . . . that [are] inconsistent with”

PROMESA, precludes such a result. 48 U.S.C.A. § 2103 (West 2017).

               The Court therefore determines that Section 108 of PROMESA precludes Plaintiff

from invoking federal common law to challenge the Oversight Board’s exercise of its authority

to designate covered territorial instrumentalities, and Count One thus fails to state a claim upon

which relief may be granted. In light of this conclusion, the Court need not address the parties’




191205 ORDER RE MTD (19-CV-1474).DOCX             VERSION DECEMBER 5, 2019                           12
arguments concerning the Oversight Board’s status as a federal or a territorial entity, or the

applicability of federal common law review standards.

       B.      Count Two: Violation of the Non-Delegation Doctrine

               In the alternative to Count One, and “to the extent that the Oversight Board’s

designation [of Plaintiff] is not deemed a violation of PROMESA,” Plaintiff seeks in Count Two

“declaratory and injunctive relief because any purported grant of authority to the Oversight

Board to designate San Juan ‘as a covered territorial instrumentality that is subject to the

requirements of’ PROMESA under 48 U.S.C. § 2121(d)(1)(A), without regard to PROMESA’s

purpose, violates the non-delegation doctrine.” (Compl. ¶ 48.) Plaintiff asserts that, when

Congress confers decisionmaking authority upon agencies, it must lay down by legislative act an

intelligible principle to which the person or body authorized to act is directed to conform. (Id. ¶

50.) Plaintiff contends that Congress’s delegation of instrumentality designation authority to the

Oversight Board (other than specifically in aid of the fiscal health of the Commonwealth

government) is unaccompanied by any intelligible principles that would provide bounds to the

Oversight Board’s exercise of its discretion and that such delegation is therefore

unconstitutional. (Id. ¶ 51.) In its Second Prayer for Relief, in the alternative to the First Prayer

for Relief, Plaintiff seeks a declaration that “PROMESA is unconstitutional to the extent that it

grants the Oversight Board discretion to designate San Juan as a covered entity without a rational

basis consistent with PROMESA’s purpose.” (Id. at 18.)

               The Oversight Board argues that Count Two fails to state a claim because the

non-delegation doctrine does not apply to Congress’s governance of territories, including the

Commonwealth. The Oversight Board contends that, regardless of whether its members are

determined to be officers of the federal government, the exception to the non-delegation doctrine




191205 ORDER RE MTD (19-CV-1474).DOCX              VERSION DECEMBER 5, 2019                         13
that allows Congress to delegate legislative authority to the Oversight Board is still applicable.

(Mot. at 11.) The Oversight Board also argues that Congress, not the Oversight Board,

determined that all territorial instrumentalities should be included in the Oversight Board’s

authority regarding management of the Commonwealth’s economic recovery. (Id.) Thus, the

Oversight Board asserts, its designation of San Juan as a covered territorial instrumentality is

merely a “method to carry out the independent oversight Congress already found ‘necessary’” in

the text of PROMESA. (Id.)

               In its Opposition, Plaintiff argues that, if the Court were to conclude that

Congress delegated to the Oversight Board the authority to designate any entity as a covered

territorial instrumentality “without regard to PROMESA’s purpose,” such an “untethered

delegation of authority would violate the non-delegation doctrine because [Congress] failed to

provide an intelligible principle to which the Oversight Board must conform.” (Opp. at 16-17.)

Plaintiff also asserts that the non-delegation doctrine applies to Congress’s delegation of power

to the Oversight Board for two reasons: (i) the Oversight Board is a federal entity rather than a

territorial entity, and (ii) cases exempting territorial governments from the non-delegation

doctrine are limited to democratically accountable territorial governments and therefore do not

apply to unelected and “unaccountable” entities such as the Oversight Board. (Id. at 18-20, 21-

22.)

               The Court concludes that, accepting as true the non-conclusory factual allegations

in the Complaint and drawing all reasonable inferences in Plaintiff’s favor, Count Two does not

adequately allege a violation of the non-delegation doctrine and therefore fails to state a claim

upon which relief may be granted. Assuming, solely for purposes of the instant analysis, that the

non-delegation doctrine is applicable to Congress’s delegation of legislative authority to the




191205 ORDER RE MTD (19-CV-1474).DOCX             VERSION DECEMBER 5, 2019                           14
Oversight Board, 9 Plaintiff’s claim fails. As both Plaintiff and the Oversight Board have noted,

“a statutory delegation is constitutional as long as Congress lays down by legislative act an

intelligible principle to which the person or body authorized to exercise the delegated authority is

directed to conform.” (Opp. at 17; Reply at 13 (both citing Gundy v. United States, 139 S. Ct.

2116, 2123 (2019) (plurality opinion) (internal quotations, alterations, and citations omitted)).)

In considering whether Congress has set forth an “intelligible principle,” the Supreme Court has

held that an intelligible principle is “constitutionally sufficient if Congress clearly delineates the

general policy, the public agency which is to apply it, and the boundaries of this delegated

authority.” Mistretta v. United States, 488 U.S. 361, 372-73 (1989) (internal citation omitted);

see also Gundy, 139 S. Ct. at 2123 (“[A] nondelegation inquiry always begins (and often almost

ends) with statutory interpretation. The constitutional question is whether Congress has supplied

an intelligible principle to guide the delegee’s use of discretion . . . the answer requires

construing the challenged statute to figure out what task it delegates and what instructions it

provides.”).

               Congress supplied an intelligible principle to guide the Oversight Board’s

exercise of delegated authority in the plain text of PROMESA: “The purpose of the Oversight

Board is to provide a method for a covered territory to achieve fiscal responsibility and access to

the capital markets.” 48 U.S.C.A. § 2121(a) (West 2017). This principle governs not only the




9
       Plaintiff maintains that it has pled sufficient facts to demonstrate that the Oversight Board
       should be deemed a federal entity for constitutional purposes and is therefore subject to
       the non-delegation doctrine, citing the decision of the United States Court of Federal
       Claims in Altair Glob. Credit Opportunities Fund (A), LLC v. United States, 138 Fed. Cl.
       742 (2018). (Opp. at 20.) In Altair, the Court of Federal Claims held in relevant part that
       the Oversight Board should be deemed a federal entity for the purpose of evaluating a
       constitutional Takings Clause claim. (Id. at 18.) The Altair Court did not, however,
       address the non-delegation doctrine.


191205 ORDER RE MTD (19-CV-1474).DOCX              VERSION DECEMBER 5, 2019                          15
Oversight Board’s actions in respect of Puerto Rico’s government at the Commonwealth level,

but constitutes the lodestar for the “comprehensive approach to fiscal, management, and

structural problems and adjustments that exempts no part of the Government of Puerto Rico” that

Congress has found is necessitated by Puerto Rico’s fiscal crisis. Id. § 2194(m)(4). The statute

itself sets forth the boundaries of the authority delegated by Congress to the Oversight Board by

enumerating the Board’s powers with respect not only to designation, but also to the actions it

can take in respect of the territory and designated instrumentalities thereof.

               The Court has repeatedly confirmed that PROMESA does not grant the Oversight

Board unbounded discretion to act on behalf of the Commonwealth. See, e.g., In re Financial

Oversight & Mgmt. Bd. for P.R., 330 F. Supp. 3d 685, 701 (D.P.R. 2018) (“the Oversight Board

has not been given power to affirmatively legislate”); CTO Opinion at 636 (“PROMESA leaves

the elected government in place and does not suspend it in favor of direct management by [the

Oversight Board]”). Indeed, Plaintiff itself relies on and accepts the stated purpose of

PROMESA in support of Count One of its Complaint, and states explicitly that “PROMESA’s

grant of authority to the Oversight Board is bounded by the purpose expressed in its organic

statute.” (Opp. at 2 (citing 48 U.S.C. § 2121(a)).) Plaintiff seeks to evade this truth by pursuing

its unsupportably narrow thesis that the Oversight Board’s powers extend only to measures

addressing the fiscal integrity of Puerto Rico’s central government and do not reach fiscal issues

of political subdivisions and other instrumentalities. As noted above, Plaintiff is an economic

center of Puerto Rico. It and other municipalities have historically received subsidies from the

central government. (See, e.g., Docket Entry No. 1-2 in Adversary Proceeding No. 19-AP-393,

Law 29 of 2019 (discussing the gradual elimination of “fund transfers from the [Commonwealth]

General Fund to municipalities,” or “subsidies”).) To read PROMESA, which expressly




191205 ORDER RE MTD (19-CV-1474).DOCX             VERSION DECEMBER 5, 2019                         16
includes Congress’s finding that a “comprehensive approach . . . that exempts no part of the

Government of Puerto Rico” is necessary, as denying the Oversight Board authority to use the

tools provided in PROMESA to address fiscal issues at the municipal level would be inconsistent

with the structure and stated purpose of the statute. 48 U.S.C.A. § 2194(m)(4) (West 2017).

               Because Congress’s statutory delegation of authority to the Oversight Board

includes an “intelligible principle to which the [Oversight Board] . . . is directed to conform,”

and because the Oversight Board’s decision to designate San Juan a covered territorial

instrumentality is within the grant of authority and facially consistent with that purpose, Plaintiff

has thus failed in Count Two to state a claim upon which relief may be granted.

       C.      Count Three: Violation of the Appointments Clause

               In Count Three, Plaintiff asserts that the appointment of the Oversight Board’s

members violated the Appointments Clause of the Constitution of the United States, and that the

Oversight Board’s actions, especially those taken after the First Circuit’s February 15, 2019,

decision, are invalid and unconstitutional. (Compl. ¶ 53.) The Complaint’s Third Prayer for

Relief relatedly seeks a declaration that the Oversight Board’s designation of San Juan as a

covered territorial entity is invalid because the members of the Oversight Board were not

appointed in accordance with the Appointments Clause of the United States Constitution. (Id. at

18.)

               The Oversight Board argues that Count Three of the Complaint should be

dismissed without prejudice or otherwise stayed until the Supreme Court issues its decision in

connection with Aurelius Inv., LLC v. Puerto Rico, 915 F.3d 838 (1st Cir. 2019), cert. granted

sub. nom. Fin. Oversight & Mgmt. Bd. for P.R. v. Aurelius Inv., LLC, 139 S. Ct. 2735 (2019).

The Oversight Board contends that this Court lacks jurisdiction to determine whether the




191205 ORDER RE MTD (19-CV-1474).DOCX             VERSION DECEMBER 5, 2019                          17
members of the Oversight Board were appointed in accordance with the Appointments Clause

while the same issue is pending before the Supreme Court and that, in any event, the Court

should use its discretionary power to stay this civil proceeding during the pendency of the

Supreme Court’s decision. (Mot. at 12-13.) Plaintiff does not oppose a stay of litigation on

Count Three pending the Supreme Court’s review. (Opp. at 23.)

               In light of the apparent agreement among the parties that a stay of Count Three of

the Complaint would be efficient given the Supreme Court’s ongoing consideration of the issue

presented in Count Three (i.e., whether the appointment of the members of the Oversight Board

violated the Appointments Clause), the Court grants the Motion to the extent it seeks a stay of

the claim asserted in Count Three pending the issuance of the Supreme Court’s decision in

connection with Aurelius Inv., LLC v. Puerto Rico, 915 F.3d 838 (1st Cir. 2019), cert. granted

sub. nom. Fin. Oversight & Mgmt. Bd. for P.R. v. Aurelius Inv., LLC, 139 S. Ct. 2735 (2019).



                                               III.

                                          CONCLUSION

               For the foregoing reasons, the Oversight Board’s motion to dismiss the Complaint

is granted. Counts One and Two of the Complaint are dismissed with prejudice pursuant to

Federal Rule of Civil Procedure 12(b)(6), and Count Three of the Complaint is stayed pending

the Supreme Court’s determination of the Appointments Clause question presented in the appeal




191205 ORDER RE MTD (19-CV-1474).DOCX            VERSION DECEMBER 5, 2019                         18
of the First Circuit’s Aurelius decision.

               This Opinion and Order resolves Docket Entry No. 46.



       SO ORDERED.

Dated: December 5, 2019

                                                          /s/ Laura Taylor Swain
                                                         LAURA TAYLOR SWAIN
                                                         United States District Judge




191205 ORDER RE MTD (19-CV-1474).DOCX         VERSION DECEMBER 5, 2019                  19
